654 So. 2d 1019 (1995)
Lewis TAYLOR, Jr., Appellant,
v.
Everett I. PERRIN, Jr., et al., Appellees.
94-3045.
District Court of Appeal of Florida, First District.
May 12, 1995.
Lewis Taylor, Jr., appellant, pro se.
No appearance for appellees.
PER CURIAM.
Taylor appeals an order summarily denying his petition for writ of habeas corpus, which stated that "the petition on its face has failed to state any cause upon which relief may be granted." In our review, we must assume the allegations of the habeas petition are true. See Guess v. Barton, 599 So. 2d 770 (Fla. 1st DCA 1992). In this case the habeas petition alleges that administrative remedies have been exhausted and claims due process and double jeopardy violations in regard to Taylor's confinement to Close Management. We reverse and remand for further proceedings. See Roy v. Dugger, 592 So. 2d 1235 *1020 (Fla. 1st DCA 1992) and Guess v. Barton, supra.
AFFIRMED.
ERVIN, MINER and BENTON, JJ., concur.